DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I in the reply filed on December 8, 2021 is acknowledged.  Additionally Applicants elected the following species without traverse:

    PNG
    media_image1.png
    82
    603
    media_image1.png
    Greyscale

	Claims 1, 3-9, 11-12, and 14 are currently pending. 
Claims 9 and 11-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2021.
Claims 1, 3-8, and 14 have been examined to the extent that the claims read on the elected combination of lncRNA (see above). The additionally recited miRNA and lncRNA signatures have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See Table 1 of the specification.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the expression level of the 13 lncRNAs and risk of cognitive disorders. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “comparing” the level of expression in the sample to a level of expression in a reference (clm 1).  The broadest 
The claims recite a step of “designing” the therapeutic treatment according to the identified cognitive disorder (clm 4). The broadest reasonable interpretation of the “designing” step is that it may be accomplished by a mental processes. For example, one may “design” the treatment by thinking about which drugs the subject should be prescribed. 
The claims recite a step of “diagnosing” the cognitive disorder (clm 5). The broadest reasonable interpretation of the “diagnosing” step is that it may be accomplished by a mental processes. For example, one may “diagnose” the cognitive disorder by thinking about the expression levels. 
The claims recite a step of “adapting” the therapeutic treatment (clm 5). The broadest reasonable interpretation of the “adapting” step is that it may be accomplished by a mental processes. For example, one may “adapting” the treatment by thinking about which drugs or which dosages the subject should be prescribed. 
The claims recite a step of “diagnosing or monitoring” the cognitive disorder (clm 6). The broadest reasonable interpretation of the “diagnosing or monitoring” step is that it may be accomplished by a mental processes. For example, one may “diagnose or monitor” the cognitive disorder by thinking about the expression levels. 
The claims recite a step of “modifying” the therapeutic treatment (clm 6). The broadest reasonable interpretation of the “modifying” step is that it may be accomplished by a mental processes. For example, one may “modify” the treatment by thinking about which drugs or which dosages the subject should be prescribed. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	It is noted that claim 14 recites a step of “administering” at least one therapeutic agent to the subject in order to treat the cognitive disorder. This administration step is not particular, and is instead merely instructions to “apply” the exception in a generic way.  Thus the administration step does not integrate the mental analysis into a practical application. 

Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of “isolating” a biological sample and “detecting” a level of expression in an ncRNA signature.  These steps do not amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Isolating a biological sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Detecting a level of expression in an ncRNA signature merely instructs a scientist to use any detection technique. The claim does not require the use of any particular non-conventional reagents (i.e., primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0178] The expression level of miRNAs and/or lncRNAs may be determined by any technology known by a man skilled in the art. In particular, the expression level of miRNAs and/or lncRNAs is determined by measuring the amount of nucleic acid transcripts of each miRNA or lncRNAs. The amount of nucleic acid transcripts can be measured by any technology known by a man skilled in the art. The measure may be carried out directly on an extracted RNA sample or on retrotranscribed complementary DNA (cDNA) prepared from extracted RNA technologies well-known in the art. From the RNA or cDNA sample, the amount of nucleic acid transcripts may be measured using any technology known by a man skilled in the art, including nucleic acid microarrays, quantitative PCR, sequencing (e.g., next generation sequencing), FIMAP quantification, and hybridization with a labeled probe.

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding Claims 1, 3-8, and 14 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for diagnosing or treating cognitive disorder including but not limited to Alzheimer’s disease, yet the method only requires isolating a biological sample from the subject; detecting a level of expression in a ncRNA (miRNA and/or lncRNA) signature in the biological sample, and comparing the level of expression in the sample to a level of expression in a reference.  Thus it is not clear if applicant intends to cover only a method of isolating a biological sample from the subject; detecting a level of expression in a ncRNA (miRNA and/or lncRNA) signature in the biological sample, and comparing the level of expression in the sample to a level of expression in a reference OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. Regarding the “wherein” clause Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.
Claims 1, 3-8, and 14 are rejected over the recitation of the phrase “in a ncRNA (miRNA and/or lncRNA) signature”.  Because “ncRNA” (a generic term) and “miRNA and/or lncRNA” (specific types of ncRNA) are not identical in scope, the use of parentheses raises the question as to which term is required by the claims. 

Claims 4 and 5 recite the limitation “the therapeutic treatment”.  There is insufficient antecedent basis for this limitation in the claims because the claims do not previously refer to “a therapeutic treatment”. 
Claim 4 recites the limitation “said identified cognitive disorder”.  There is insufficient antecedent basis for this limitation in the claim.  Further this recitation is confusing because claim 1 never actually recites an active process step of identifying the subject as having a cognitive disorder.  This is only recited in a “wherein” clause and Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.
Claim 5 recites the limitation “diagnosing the cognitive disorder…using the method according to claim 1”.  This recitation is confusing because claim 1 does not recite an active process step of diagnosing the subject with a cognitive disorder.  This is only recited in the preamble of the claim-there is no active process step of diagnosing in the body of the claim. Applicants are reminded that the preamble is merely an intended use of the claimed method but does not limit the scope of the claims. 
Claim 5 recites the limitation “said patient”.  There is insufficient antecedent basis for this limitation in the claim because the claim only previously refers to “a subject”.
Claim 5 recites the limitation “the results obtained in step (a)”.  This recitation is confusing because it’s unclear if “step (a)” refers to “step (a)” of claim 1 or claim 5.

Claim 6 recites the limitation “the patient”.  There is insufficient antecedent basis for this limitation in the claim because the claim only previously refers to “a subject”.
Claim 8 recites the phrase “wherein a cognitive disorder or any dementia type is diagnosed (differentiation versus healthy controls)”.  Parentheticals make the claims indefinite because it is unclear whether the information in the parentheses has the same, less, or more weight as the rest of the claim language.  This rejection may be overcome by deleting the information in parentheses.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

	Claims 1, 3-8, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
	The claims are drawn to a method for diagnosing or treating a cognitive disorder including but not limited to Alzheimer disease in a subject at risk of having or developing a cognitive disorder. In view of the recitation of “cognitive disorder” the claims broadly encompass ANY cognitive disorder (i.e., dementia, delirium, amnesia, autism, ADHD, PTSD, etc.).  In view of the recitation of “subject” the claims encompass both human and non-human subjects. 
	The claims recite a step of isolating a biological sample from the subject.  In view of the recitation of “biological sample” the claims encompass ANY type of biological sample (i.e., serum, plasma, urine, saliva, feces, etc.). Only claim 7 is limited to specific types of samples. 
The claims recite a step of detecting a level of expression in a lncRNA signature comprising the 13 lncRNAs of lnc-DLG5-1:1, lnc-EBLN1-1:4, lnc-FAT1-7:2, lnc-PRR5-5:1, lnc- RBKS-6:1, Inc-FOXD4L5-35:1, lnc-TENM3-3:3, lnc-FAM133B-2:1, lnc- ZNF726-1:3, lnc-AP3M1-1:1, lnc-DUSP10-6:1, lnc-TPPP- 1:2, and LINCO1206:20.

The claims recite a “wherein” clauses stating that an increased or decreased level of expression in the sample compared to the level in the reference identifies the subject having a cognitive disorder or being at risk of developing a cognitive disorder.  The claims broadly encompass a method wherein the subject has a cognitive disorder when all of the lncRNA have increased expression, when all of the lncRNA have decreased expression, or when some are increased and some are decreased. 
Claims 4-6 are drawn to method further comprising designing a therapeutic treatment, adapting a therapeutic treatment, and modifying a therapeutic treatment based on the results of the method of claim 1. 
Claim 8 is drawn to a method wherein (i) a cognitive disorder or any dementia type is diagnosed versus being healthy or (ii) a specific type of dementia is diagnosed versus other types of dementia including and not limited to Alzheimer (AD), mild cognitive impairment (MCI) of AD type, Frontotemporal dementia (FTD) and MCI of FTD type, Dementia with Lewy body (DLB) and MCI of DLB type, Parkinson’s disease dementia (PDD) and MCI of PDD type, Vascular dementia, Progressive supranuclear palsy (PSP), and corticobasal degeneration (CBD).
The nature of the invention requires a reliable correlation between the expression level of the lncRNAs in the signature and ANY cognitive disorder.  Further the nature of the invention 
Teachings in the Specification and Examples
The specification (para 0192) teaches that to identify lncRNA signatures involved specifically in the pathogenesis of AD and mild cognitive impairment (MCI) of AD type, a total of 127,802 lncRNAs in samples from different groups, including a group of patients with AD or MCI of AD type and group of cognitively intact healthy controls with no brain imaging abnormalities, have been screened. Subsequently lncRNA profiling in all samples, 19,867 lncRNAs have been detected above the threshold. By comparison of lncRNA-expression levels measured in the samples of the different groups, the lncRNA differentially expressed in the samples of the control group as compared to the expression level in the samples of patient group diagnosed as having AD or cognitive impairment of AD type (at the Neurology department of clinical sites, based on neurocognitive and neuropsychological tests and neuroimaging tests and on cerebrospinal fluid biomarkers: beta-amyloid peptide 1-42 (Aβ42) and tau (total and/or phosphorylated) were identified as lncRNA biomarker candidates. 
The specification (para 0199) teaches that out of the 127,802 lncRNAs sequenced, 19,867 lncRNAs were selected based on their threshold expression level for statistical analysis. The comparison of the AD patient with healthy control populations showed that 1,008 lncRNAs are differentially expressed with a statistical significance (p value <0.05, Wilcoxon test) (Table 5). The sequences of these 1008 lncRNAs are shown in the sequence listing included in this application.

The specification teaches (para 0201) that out of the 1008 lncRNAs differentially expressed with a statistical significance (p value <0.05), 60 lncRNAs showed an AUC of ≥0.85 and are shown in Table 7.
The specification (para 0203) teaches that the predictive modelling based on the random forest algorithm to discriminate between AD patient and healthy control populations when using the total of the 19867 lncRNAs analyzed, enabled to show that the AUC in function of the number of lncRNA reached a plateau with the following 13 lncRNAs. These 13 lncRNAs were used to construct the model. The results show that this lncRNA signature enabled a discrimination between the 2 populations (mild AD patient and healthy control populations) with an AUC value=0.993, an accuracy=95.8%, sensitivity=100% and specificity=91.7%.

    PNG
    media_image2.png
    190
    311
    media_image2.png
    Greyscale

The specification (para 0210) teaches that to identify lncRNAs in serum, plasma or whole blood samples of human subjects, circulating total RNA was first extracted and sequencing libraries were prepared by removal of ribosomic RNA (RiboZero TruSeq library preparation kit, 
State of the Art and the Unpredictability of the Art
While methods of detecting the expression level of lncRNA are known in the art, methods of correlating lncRNA expression levels with a phenotype (such as cognitive disorders) are highly unpredictable.    The unpredictability will be discussed below.
In the instant case the claimed methods are highly unpredictable. The claims are drawn to a method of diagnosing a cognitive disorder based on the expression level of 13 lncRNAs.  The claims broadly encompass a method wherein the subject is diagnosed with a cognitive disorder when all of the lncRNA have increased expression, when all of the lncRNA have decreased expression, or when some are increased and some are decreased in comparison to ANY reference. However this breadth is not supported by the teachings in the specification. The specification teaches that the 13 lncRNAs are differentially expressed in patients with mild AD in comparison to healthy controls.  While the specification appears to teach the fold change of the lncRNAs, the specification is silent with respect to whether the lncRNAs are over expressed or under expressed in AD patients in comparison to healthy controls.  Thus further experimentation would be necessary to determine this. 
It is highly unpredictable as to whether the results obtained in the specification with AD could be extrapolated to other types of cognitive disorders.  The claims broadly encompass ANY cognitive disorder (i.e., dementia, delirium, amnesia, autism, ADHD, PTSD, etc.).  The different types of cognitive disorders encompassed by the claims have different etiologies, symptoms, and 
It is highly unpredictable if the 13 lncRNAs that can be used to diagnose AD, can differentiate AD from the other types of cognitive disorders set forth in claim 8.  The specification discloses the expression level of the 13 lncRNAs in mild AD and healthy controls.  However there is no data in the specification on the expression level of the 13 lncRNAs in  the other types of cognitive disorders set forth in claim 8.  The level of the 13 lncRNAs in each of the recited cognitive disorders is highly unpredictable.  In the absence of evidence to the contrary it is highly unpredictable if it is possible to differentiate AD from other types of cognitive disorders.  The specification has only provided an invitation for further experimentation. 
It is also unpredictable as to whether the results obtained in the specification with human individuals could be extrapolated to non-human individuals.  It is noted for the record that Sarropoulos (Nature Vol 571 July 25, 2019) teaches that they analyzed the expression patterns of lncRNAs across developmental time points in seven major organs, from early organogenesis to adulthood, in seven species.  They identified approximately 15,000 to 35,000 candidate lncRNAs in each species, most of which show species specificity (abstract). Thus it follows that it is not predictable that the ncRNA signature found by the inventors to be predictive of cognitive disorders in human subjects may not even be present in non-human subjects, let alone predictive of cognitive disorders in those non-human subjects. 

Additionally it is unpredictable as to whether the results obtained in the specification with blood samples subjects could be extrapolated to other types of samples.  It is noted for the record that Bolha (Disease Markers Vol 2017 Article ID 7243968, 14 pages pub 5/29/2017) teaches that lncRNAs are usually differentially abundant in different bodily fluids, mainly depending on the cancer type (page 7, col 1). Additionally Zhou (Briefings in Bioinformatics 20(2) 2019 598-608) teaches that they performed a comparative analysis for lncRNA expression profiles in four brain regions in brain aging and AD.  The analysis revealed age and disease dependent region specific lncRNA expression patterns in aging and AD (abstract). Thus it is not predictable that the ncRNA signature in blood samples found by the inventors to be predictive of cognitive disorders will be present in other types of biological samples and be predictive of cognitive disorders. 
Finally claims 4-6 are drawn to method further comprising designing a therapeutic treatment, adapting a therapeutic treatment, and modifying a therapeutic treatment based on the results of the method of claim 1. However the specification does not provide sufficient guidance on how to carry out these actions and there are no working examples.  The specification does not teach one of skill in the art how to use the method to design, adapt, or modify a treatment for a cognitive disease.   Thus these methods do not appear to be enabled. 
Quantity of Experimentation: 
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full,broad scope encompassed by the rejected claims. The type of experimentation requiredis not routine and the subsequent data analysis is sophisticated. Furthermore, theConclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Improper Markush Group
7. 	Claims 1, 3-8, and 14 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural 
The claims recite the following Markush grouping: wherein the ncRNA signature comprises ncRNAs selected from the group consisting of:

    PNG
    media_image3.png
    310
    631
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    647
    630
    media_image4.png
    Greyscale


It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).

Further, the recited biomarker signatures do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the biomarker signatures behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited biomarker signatures possess the common property of being correlated with cognitive disorders.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634